Stacy, C. J.,
after stating tbe case: Conceding, without deciding, tbat plaintiff may have been negligent in entering defendant’s car under tbe circumstances disclosed by tbe record, nevertheless there is evidence of wilful of wanton conduct on tbe part of tbe defendant in persisting in bis reckless driving over tbe protests of bis guests which resulted in .plaintiff’s injury. This, if nothing else, saves tbe case from a nonsuit. Notes, N. C. Law Review, December, 1930, p. 98; 61 A. L. R., 1253; 1 R. C. L. Sup., 614. See, also, Teasley v. Burwell, 199 N. C., 18, 153 S. E., 601; Albritton v. Hill 190 N. C., 429, 130 S. E., 5.
No error.